                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )              No. 2:09-CR-012
                                                    )
JOSEPH BEARD                                        )

                                 MEMORANDUM AND ORDER

          On June 29, 2020, due to failure to exhaust administrative remedies, this Court

denied with leave to renew the defendant’s pro se motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. 110]. Now before the Court are the

defendant’s renewed pro se motions for compassionate release [docs. 111, 113], to which

the United States has responded in partial opposition. [Doc. 115]. For the reasons that

follow, the defendant’s renewed motions will be granted.

                                    I.     BACKGROUND

          In 2009, the defendant pled guilty to being a felon in possession of a firearm. [Docs.

36, 39]. He acknowledged engaging in a gunfight with his codefendant, resulting in the

defendant inadvertently shooting two bystanders (and the defendant himself being shot by

his codefendant). [Doc. 36]. In January 2010, the Court sentenced the defendant, as an

Armed Career Criminal, to a prison sentence of 180 months. According to the Bureau of

Prisons (“BOP”), the defendant is presently incarcerated at FCI Ashland with a scheduled

release      date    of   July    19,    2022.       See    Federal    Bureau     of   Prisons,

https://www.bop.gov/inmateloc/ (last visited November 12, 2020).




Case 2:09-cr-00012-RLJ Document 117 Filed 11/17/20 Page 1 of 11 PageID #: 404
        The defendant, age 56, now moves for immediate compassionate release pursuant

 to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018. Citing the

 current COVID-19 pandemic, he asks for release based on his diabetes, hypertension,

 obesity, irregular heartbeat, and kidney disease.

                                   II.     DISCUSSION

      Section 3582(c)(1)(A)(i) allows district courts to consider prisoner motions for

sentence reduction upon a finding of “extraordinary and compelling reasons.” That statute,

as amended by the First Step Act of 2018, provides in relevant part:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30 days from the receipt of
      such a request by the warden of the defendant’s facility, whichever is earlier,
      may reduce the term of imprisonment (and may impose a term of probation or
      supervised release with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after considering the factors set
      forth in section 3553(a) to the extent that they are applicable, if it finds that—

          (i) extraordinary and compelling reasons warrant such a reduction ... and
          that such a reduction is consistent with applicable policy statements issued
          by the Sentencing Commission....

 18 U.S.C. § 3582(c)(1)(A). Prior to the First Step Act, a motion for compassionate release

 could only be brought by the BOP Director, not a defendant.               See 18 U.S.C. §

 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

 to file a motion for compassionate release after first asking the BOP to file such a motion

 on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020). Beyond

 this change, the statute still applies the same requirements to a defendant’s motion for

 compassionate release as previously applied to motions by the BOP Director. See, e.g.,

                                              2

Case 2:09-cr-00012-RLJ Document 117 Filed 11/17/20 Page 2 of 11 PageID #: 405
United States v. Beck, 425 F. Supp. 3d 573, 578-79 (M.D.N.C. 2019).

      The United States Sentencing Commission has promulgated a policy statement

regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

the accompanying application notes. See United States v. McGraw, No. 2:02-cr-00018-

LJM-CMM, 2019 WL 2059488, at *3 (S.D. Ind. May 9, 2019). While that particular policy

statement has not yet been updated to reflect that defendants (and not just the BOP) may

move for compassionate release, courts have universally turned to U.S.S.G. § 1B1.13 to

provide guidance on the “extraordinary and compelling reasons” that may warrant a

sentence reduction. Id. at *2 (citations omitted).

       As provided in § 1B1.13, consistent with the statutory directive in §

3582(c)(1)(A)(i), the compassionate release analysis requires several findings. First, the

Court must address whether “[e]xtraordinary and compelling reasons warrant the

reduction” and whether the reduction is otherwise “consistent with this policy statement.”

U.S.S.G. § 1B1.13(1)(A), (3). Second, the Court must determine whether a movant is “a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” U.S.S.G. § 1B1.13(2). Finally, the Court must consider the § 3553(a) factors,

“to the extent they are applicable.” U.S.S.G. § 1B1.13.

   A. Exhaustion

       In this case, the record demonstrates that the defendant has previously asked the

BOP to file a compassionate relief request on his behalf. [Doc. 108, ex. 1]. More than 30

days have passed since that request was received by the warden of his facility. [Id.]. The

Court thus has authority under § 3582(c)(1)(A) to address the instant motion. See Alam,

                                             3

Case 2:09-cr-00012-RLJ Document 117 Filed 11/17/20 Page 3 of 11 PageID #: 406
960 F.3d at 832.

   B. Merits

              1. Extraordinary and Compelling Reasons

       The Application Notes to guideline 1B1.13 provide, in material part:

       1. Extraordinary and Compelling Reasons.— ... [E]xtraordinary and
          compelling reasons exist under any of the circumstances set forth below:

       (A) Medical Condition of the Defendant.—

       (i)       The defendant is suffering from a terminal illness (i.e., a serious and
                 advanced illness with an end of life trajectory). A specific prognosis
                 of life expectancy (i.e., a probability of death within a specific time
                 period) is not required. Examples include metastatic solid-tumor
                 cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                 and advanced dementia.

       (ii)      The defendant is—

                (I)     suffering from a serious physical or medical condition,

                (II)    suffering from a serious functional or cognitive impairment, or

                (III)   experiencing deteriorating physical or mental health because of
                        the aging process,

       that substantially diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from which he or she is
       not expected to recover.

U.S.S.G. § 1B1.13 cmt. n.1(A).           The instant motion is based on Application Note

1(A)(ii)(I), which requires a serious medical condition that substantially diminishes the

ability to provide self-care within the prison environment and from which the movant is

not expected to recover.

      Bureau of Prisons medical records confirm that the defendant suffers from

hypertension, type 2 diabetes, osteoarthritis of the left knee, hepatitis C, and stage 3 kidney
                                                4

Case 2:09-cr-00012-RLJ Document 117 Filed 11/17/20 Page 4 of 11 PageID #: 407
disease. [Doc. 108, ex. 2]. Persons with certain conditions, such as type 2 diabetes and

chronic kidney disease, are presently considered to be at increased risk of severe illness

from COVID-19, and persons with hypertension may be at increased risk. See People with

Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited November 12, 2020). In

light of the defendant’s diabetes and kidney disease, the United States concedes that his

medical conditions constitute an extraordinary and compelling reason for compassionate

release within the meaning of § 1B1.13. [Doc. 115, p. 9]. On the record before it, the

Court agrees.

          2. Danger to Any Other Person or to the Community

       Next, the Court must determine whether the defendant has shown that he would not

be a danger if released. Despite the alarming nature of the instant offense of conviction,

the United States “defers to the Court’s determination whether Beard is currently a danger

to another person or the community.” [Id., p. 10]. While a close question in this case, the

Court ultimately concludes that the defendant has met his burden on this point.

       Guideline 1B1.13 provides that compassionate release is only appropriate where

“the defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(2). Section 3142(g) outlines the

factors the Court must consider in determining whether a defendant should be detained

pending trial. Specifically, § 3142(g) provides:

       (g) Factors to be considered.—The judicial officer shall, in determining
       whether there are conditions of release that will reasonably assure the
       appearance of the person as required and the safety of any other person and
       the community, take into account the available information concerning—
                                            5

Case 2:09-cr-00012-RLJ Document 117 Filed 11/17/20 Page 5 of 11 PageID #: 408
       (1) the nature and circumstances of the offense charged, including whether
           the offense is a crime of violence, a violation of section 1591, a Federal
           crime of terrorism, or involves a minor victim or a controlled substance,
           firearm, explosive, or destructive device;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person, including—

            (A) the person’s character, physical and mental condition, family ties,
                employment, financial resources, length of residence in the
                community, community ties, past conduct, history relating to drug
                or alcohol abuse, criminal history, and record concerning
                appearance at court proceedings; and

            (B) whether, at the time of the current offense or arrest, the person was
                on probation, on parole, or on other release pending trial,
                sentencing, appeal, or completion of sentence for an offense under
                Federal, State, or local law; and

       (4) the nature and seriousness of the danger to any person or the community
       that would be posed by the person’s release.

18 U.S.C. § 3142(g).

       The Court has considered the above-listed factors and has familiarized itself with

the defendant’s Presentence Investigation Report (“PSR”). The Court has also reviewed

the defendant’s BOP SENTRY Report.

       In the instant case, reacting to a “verbal altercation” with his codefendant, the

defendant retrieved a semiautomatic pistol from his apartment. A gunfight ensued, with

the defendant inadvertently shooting a father and daughter.              [PSR, ¶¶ 8-15].

Unquestionably, that crime caused serious harm to the public and was far beyond a garden

variety felon-in-possession offense.




                                            6

Case 2:09-cr-00012-RLJ Document 117 Filed 11/17/20 Page 6 of 11 PageID #: 409
           As noted, the defendant was sentenced as an Armed Career Criminal. That status

    was based on 1988 and 1994 cocaine distribution convictions. [Id., ¶¶ 36, 41-42]. 1 Other

    convictions of note are assault and battery at age 11 (1975) and battery (originally charged

    with rape) at age 21 (1985). [Id., ¶¶ 33, 35]. There have been three assault charges, all

    more than 20 years ago, which were dismissed. [Id., ¶¶ 45-47]. There have been no

    violations of probation or parole. However, the defendant was placed in a boot camp to

    serve his 1994 cocaine sentences but was quickly removed and returned to prison “due to

    failure to participate.” [Id., ¶¶ 41-42]. To his PSR writer, the defendant denied having a

    substance abuse problem. [Id., ¶ 57].

           Violence and drug distribution are the obvious concerns from the defendant’s

    criminal history. To his credit, there have been no disciplinary infractions related to those

    issues during his current imprisonment. In addition, the defendant works at his prison, has

    participated in some rehabilitative programming, and is categorized by the BOP as a low

    security inmate with a low risk of recidivism.

           The defendant has submitted a proposed release plan to the BOP. The United States

    Probation Office has investigated that plan and has found it to be acceptable.

           While the defendant has not incurred any BOP sanctions for violence or controlled

    substances, he has twice been sanctioned for refusing to obey an order. His BOP medical

    record shows some noncompliance with medication and at least one instance in which he

    became argumentative with a provider who would not order a knee MRI due to the



1
  The conduct underlying the two 1994 convictions occurred quite close in time (May 29 and June 30, 1993).
[Id., ¶¶ 41-42].
                                                   7

    Case 2:09-cr-00012-RLJ Document 117 Filed 11/17/20 Page 7 of 11 PageID #: 410
defendant’s uncontrolled diabetes and hypertension. [Doc. 108, ex. 2]. The Court also

again notes the defendant’s 1995 “failure to participate” at the Tennessee Department of

Corrections boot camp.

       To the Court, these concerns are not grounds to find that the defendant would be a

danger to the safety of another person or the community if released. They are suggestive,

however, of an ongoing oppositional nature and lack of impulse control. Those issues, in

turn, were apparent in the offense of conviction in this case.

       The defendant’s overall conduct while serving his current term of imprisonment,

combined with his medical conditions and acceptable release plan, persuades the Court that

he would not pose a danger to the safety of any other person or the community if released.

To address the concerns expressed immediately above, the Court will impose an additional

special condition of supervision requiring participation in an anger management program.

          3. Section 3553(a) Factors

     Section 3553(a) provides:

       (a) Factors to be considered in imposing a sentence.—The court shall impose
           a sentence sufficient, but not greater than necessary, to comply with the
           purposes set forth in paragraph (2) of this subsection. The court, in
           determining the particular sentence to be imposed, shall consider—

       (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

       (2) the need for the sentence imposed—

           (A) to reflect the seriousness of the offense, to promote respect for the
               law, and to provide just punishment for the offense;

           (B) to afford adequate deterrence to criminal conduct;

           (C) to protect the public from further crimes of the defendant; and
                                             8

Case 2:09-cr-00012-RLJ Document 117 Filed 11/17/20 Page 8 of 11 PageID #: 411
            (D) to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most
                effective manner;

      (3) the kinds of sentences available;

      (4) the kinds of sentence and the sentencing range established for—

            (A) the applicable category of offense committed by the applicable
                category of defendant as set forth in the guidelines [issued by the
                Sentencing Commission];

            ....

      (5) any pertinent policy statement guidelines [issued by the Sentencing
          Commission];

            ....

      (6) the need to avoid unwarranted sentence disparities among defendants
          with similar records who have been found guilty of similar conduct; and

      (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

      Having considered these factors, the Court concludes that the time served in this

case constitutes a sentence sufficient, but not greater than necessary, to accomplish the

goals of sentencing. Many of the pertinent § 3553(a) factors have already been discussed

in the preceding section of this memorandum. As for the considerations of adequate

deterrence and the avoidance of unwarranted sentence disparity, the Court notes that the

defendant has—with consideration of good time credit—served all but 20 months of his

sentence.   A five-year period of supervised release remains in place and, as noted,

additional special conditions of supervision will be imposed.



                                              9

Case 2:09-cr-00012-RLJ Document 117 Filed 11/17/20 Page 9 of 11 PageID #: 412
       The Court concludes that, in light of the defendant’s physical condition, his post-

sentencing conduct, and service of the bulk of his 180-month term of imprisonment,

continued incarceration would not serve the goals of sentencing as set forth in the § 3553(a)

factors.

                                   III. CONCLUSION

       Because the Court finds that the defendant has shown extraordinary and compelling

reasons for compassionate release, and that he does not pose a danger to the safety of any

other person or the community, and that a reduction in sentence would be consistent with

the § 3553(a) factors, the defendant’s renewed motions for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) [docs. 111, 113] will be granted. While on supervised

release, the defendant shall be subject to the following additional special conditions of

supervision:

      1. The defendant shall submit his person, property, house, residence, vehicle,
      papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], other electronic
      communications or data storage devices or media, or office, to a search
      conducted by a United States Probation Officer or designee. Failure to submit
      to a search may be grounds for revocation of release. The defendant shall warn
      any other occupants that the premises may be subject to searches pursuant to
      this condition. An officer may conduct a search pursuant to this condition only
      when reasonable suspicion exists that the defendant has violated a condition of
      his supervision and that the areas to be searched contain evidence of this
      violation. Any search must be conducted at a reasonable time and in a
      reasonable manner.

      2. The defendant shall complete, within the first 12 months of supervised
      release, an anger management program that has been approved in advance by
      the probation officer, unless he has completed an anger management program
      while in the custody of the Bureau of Prisons which is approved as acceptable
      by the probation officer.



                                             10

Case 2:09-cr-00012-RLJ Document 117 Filed 11/17/20 Page 10 of 11 PageID #: 413
      An order consistent with this opinion will be entered.

                                                     ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                           11

Case 2:09-cr-00012-RLJ Document 117 Filed 11/17/20 Page 11 of 11 PageID #: 414
